Leech,
dissenting: The deficiencies here result from respondent’s treating the taxpayer’s receipts from life contracts on the accrual basis and its expenditures in carrying out those contracts, on the cash basis. Obviously, that method does not reflect the taxpayer’s income supporting the contested tax. Such receipts and expenditures must be computed on the same basis. Bonded Mortgage Co. of Baltimore v. Commissioner, 70 Fed. (2d) 345.
The taxpayer returned his income for the years in controversy on the accrual basis. It thus included in that income the amounts receivable under the life contracts executed during that year, whether such amounts were actually received during the year or not. *223Likewise, it deducted its estimated costs of meeting its admitted liability under those contracts for those years. If those estimated, costs were reasonable, I think, the deductions of them were proper. Lucas v. American Code Co., 280 U. S. 445; United States v. Anderson, 269 U. S. 422; General Outdoor Advertising Co. v. Commissioner, 89 Fed. (2d) 862.
Nothing disclosed in the majority opinion appears to establish the unreasonableness of those deducted estimated costs. And, even if it did, since the present record clearly reveals the contested deficiencies to be wrong, they can not stand—at least without a further hearing-Helvering v. Taylor, 293 U. S. 507.